Citation Nr: 1803721	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  14-00 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to January 27, 2012, and in excess of 50 percent thereafter, to include entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from November 1965 to August 1967 and from March 1980 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that granted service connection for PTSD and evaluated it as 30 percent disabling effective March 22, 2004, and 50 percent disabling effective January 27, 2012.  The Veteran's appeal derived from his disagreement with the initial disability ratings and effective dates assigned.

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in February 2016.  A transcript of this hearing is associated with the claims file.  Thereafter, in June 2016, the Board issued a decision denying the Veteran's claim for an earlier effective date for the grant of service connection for PTSD and remanding the Veteran's claim for increased disability ratings, to include entitlement to a TDIU as an aspect of the Veteran's appeal as he had raised the issue, for additional development.  After reviewing the additional development completed on remand, the Board finds that substantial compliance with the prior remand has been accomplished.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  Therefore, the Board may proceed forward with adjudicating the Veteran's claim without prejudice to him.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

In addition, the Board acknowledges that, in a May 2013 rating decision, the RO granted the Veteran entitlement to a TDIU and basic eligibility to Dependents' Educational Assistance effective April 23, 2012.  The Board notes that this grant of TDIU was based upon the Veteran's filing of a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, which is an application for a "traditional TDIU," that considers all of the Veteran's service-connected disabilities, and that grant of TDIU was based upon the Veteran's service-connected diabetic peripheral neuropathy.  Consequently, that decision is not directly related to the issue presently before the Board, and is not inextricably intertwined with the Board's current decision.  In a June 2013 Notice of Disagreement, the Veteran disagreed with the effective date assigned in the May 2013 decision for the grants therein.  The RO issued a Statement of the Case in August 2017 on two issues:  (1) an earlier effective date for the grant of entitlement to a TDIU; and (2) an earlier effective date for basic eligibility for DEA.  In September 2017, the Veteran perfected an appeal as to both issues.  On his VA Form 9, the Veteran requested a video-conference hearing before the Board on these issues.  At this time, no such hearing has been held.  Given the pending hearing request, the Board cannot take jurisdiction over these issues at this time and those issues will be the subject of a future decision when all procedural due process has been afforded the Veteran.


FINDINGS OF FACT

1.  Prior to August 24, 2007, the Veteran's service-connected PTSD was productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

2.  From August 24, 2007 until November 1, 2016, the Veteran's service-connected PTSD was productive of no more than occupational and social impairment with reduced reliability and productivity due to his PTSD symptoms.

3.  As of November 2, 2016, the Veteran's service-connected PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

4.  The Veteran has not been unable to obtain or sustain a substantially gainful occupation as a result of his service-connected PTSD.
CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for service-connected PTSD are not met prior to August 24, 2007.  38 U.S.C. §§ 1155, 5103, 5103A and 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.130, Diagnostic Code 9411 (2017).

2.  From of August 24, 2007 until November 1, 2016, the criteria for a 50 percent disability rating, but no higher, for service-connected PTSD are met.  38 U.S.C. §§ 1155, 5103, 5103A and 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.130, Diagnostic Code 9411 (2017).

3.  As of November 2, 2016, the criteria for a 70 percent disability rating, but no higher, for service-connected PTSD are met.  38 U.S.C. §§ 1155, 5103, 5103A and 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.130, Diagnostic Code 9411 (2017).

4.  The criteria for a TDIU rating solely due to service-connected PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for PTSD was established by the RO in the February 2012 rating decision on appeal effective March 22, 2004, the date the Veteran filed his initial informal claim for service connection.  The Board denied an earlier effective date for the grant of service connection in its prior decision issued in its June 2016 decision.  The Veteran did not appeal that decision and, therefore, the March 22, 2004 effective date stands.  The appeal period which the Board is considering begins on that date.

In its June 2016 decision, the Board also remanded the Veteran's appealed issue seeking higher initial disability ratings assigned by the RO for his service-connected PTSD in the February 2012 rating decision.  The RO initially assigned a 30 percent disability rating effective March 22, 2004, and then increased the disability rating to 50 percent effective January 27, 2012.  The Veteran contends that a higher disability rating is warranted for the entire appeal period.  

In addition, in its June 2016, the Board recognized that the Veteran had raised entitlement to a Rice TDIU as an aspect of his increased rating claim for service-connected PTSD.  As acknowledged in the Introduction to this decision, the Veteran was granted a TDIU in a May 2013 rating decision effective April 23, 2012.  However, this grant of TDIU was based upon the Veteran's filing in December 2009 of a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, which is an application for a "traditional TDIU," which is different from the Rice TDIU that is presently before the Board.  It is clear that the grant of TDIU in the May 2013 rating decision was not based upon the Veteran's service-connected PTSD but rather was based upon other service-connected disabilities, specifically his service-connected diabetic peripheral neuropathy.  The Board notes that the Veteran did not even claim his PTSD as a factoring disability in his unemployability on his VA Form 21-8940.  Consequently, the Board finds it must still consider whether a TDIU based solely on the Veteran's service-connected PTSD is warranted for the entire appeal period based upon the Veteran's allegations and submissions.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran's claim for a higher evaluation for PTSD is an original claim that was placed in appellate status by his disagreement with the initial rating award.  In these circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected PTSD is currently evaluated under Diagnostic Code 9411.  The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms and how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a GAF score, which is defined by DSM-IV as a number between zero and 100 percent that represents the psychological, social and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The Board notes that, effective August 4, 2014, VA implemented rules replacing references to the DSM-IV with the DSM-5 in the VA regulations.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  The DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The Veteran's appeal was initially certified to the Board in April 2014.  Consequently, the DSM-IV is for application to his appeal.  

The current 30 percent disability rating requires a showing of:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

The criteria for a 50 percent disability rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  


The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130.

After considering all the evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that a disability rating of 50 percent for the Veteran's PTSD is warranted as of August 27, 2007, but not earlier, as this is the first date the VA psychiatric treatment records show a permanent worsening in the Veteran's mental health condition.  

Prior to August 24, 2007, the medical evidence shows the Veteran consistently complained of symptoms of intrusive thoughts (reports of frequency range from one to two times per month to daily but it is not always clear whether these are related to his military trauma or work-related trauma), nightmares (frequency appears to have been two to three times per week but again whether these are actually related to his military trauma is unclear given his reports of what his dreams were about, such as that he dreamed about committing suicide and about fighting with relatives), panic attacks (however, their frequency and whether they were true panic attacks is not clear), depression (reported frequency from intermittent to constant and primarily related to finances), sleep difficulties, irritability, low energy, "stress," and exaggerated startle response.  There were some reports of passive suicidal ideations, but without plan or intent.  Significantly, there is evidence indicating the Veteran may have exaggerated his symptoms at times, which must be taken into account in weighing the credibility of his reported symptoms.  See December 2005 VA examination (examiner stated that interview and personality assessment of Veteran with Minnesota Multiphasic Personality Inventory-2 (MMPI-2) indicated over-reporting or exaggeration of psychopathology raising questions regarding accuracy of his reports); September 2005 psychological evaluation for purposes of SSA disability benefits determination (stating that "reliability of history is generally adequate, though he tended to exaggerate some of his symptoms").

However, the Veteran did not report difficulties in his relationships with his family, except for at the February 2005 private psychiatric evaluation.  The Board notes that the symptoms reported at this private psychiatric evaluation appear very similar to those reported at the December 2005 VA examination at which it was determined via objective testing that the Veteran was over-reporting or exaggerating his symptoms.  Thus, the credibility of the Veteran's report of symptoms at this February 2005 psychiatric evaluation is questionable.  Furthermore, this examiner failed to provide a GAF score, which was the standard at that time in the DSM-IV for evaluating a patient's occupational and social functioning.  Consequently, the probative value of this private psychiatric evaluation is negligible as it does not provide credible and sufficient information regarding the Veteran's symptoms and occupational status at that time.  Rather the Board finds that other evidence of record, such as the VA examination reports and other medical evidence, to be more probative and persuasive evidence.  This evidence shows that the Veteran reported having many friends and valuable relationships, as well as being very active in his church and with volunteer work, shopping and visiting friends and family.  

He also did not report having any formal problems at work due to his PTSD symptoms, but rather it appears that his problems that led to his retirement at the beginning of 2003 appear to have stemmed from a conflict with a supervisor who was "harassing" him, which led to him having panic attacks and caused him significant anxiety related to his work. Although the Veteran has stated he subsequently worked at part-time jobs that he left because of "stress," there is inconsistent or insufficient evidence to support such a contention (i.e., no medical records to support report that physician's recommended he stop working and inconsistent statements from the Veteran as to reasons why he stopped working).  Furthermore, the evidence shows the Veteran reported returning to college and receiving an Associate's degree in computers.  He reported that he excelled in his courses and was on the college president's list for his academic performance.  He was easily startled and irritable at times; however, he did not engage in violent behaviors such as physical fights, throwing things, etc.  He had fair impulse control.  Panic attacks were noted, however, as noted above it does not appear that these occurred at least once a week.  Rather it appears these were mostly triggered by work-related stressors, such as seeing co-workers, or by getting unpleasant news and, therefore, were not actually a frequent event.  For example, there are records indicating that what he reported as panic attacks that sent him to the hospital were merely episodes of elevated blood sugars.  The Veteran also reported having problems with his memory and concentration.  There is inconsistent evidence as to whether he had any memory and concentration problems as the result of his PTSD; however, even if he did, they were only noted to be mild.  He did not have loss of memory consistent with retention of only higher learned materials, forgetting to complete tasks, or loss of names of close family, own occupation, or own name.  Although he reported having some passive suicidal thoughts, when examined, he consistently denied having suicidal ideation and denied that he would actually take action to commit suicide.  

Moreover, the GAF scores assigned during this period of time were mainly between a 60 and 70 (except for a single GAF score of 55 in December 2005).  A GAF score between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  See DSM-IV; 38 C.F.R. § 4.130 (incorporating by reference VA's adoption of the DSM-IV for rating purposes).  A GAF score is highly probative as it relates directly to a veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Consequently, the GAF scores assigned are reflective of mild to mildly moderate symptoms with some difficulty with social, occupational or school functioning, although according to the evidence  the Veteran had no difficulty in school functioning and it appears he had no more than mild social functioning.  He was able to work in 2004 and did so at three part-time jobs earning over $13,000, but it is unclear the effect his PTSD had on his functioning given the insufficient and inconsistent evidence of record.  The Board does find that there is some supporting evidence that the Veteran left one job that year because of stress (Hertz), but other than that, there is nothing to support that his physician advised him to do so or that he left any other job he held that year because of stress.  In fact, by is own report, he continued to work at one of the jobs (funeral home) for another six or seven years.  Thus, although the Veteran provided no income information other than his retirement benefits in 2005, the Board concludes based on his reports that he likely had cash income from his part-time employment with the funeral home that he has not reported based upon his verbal reports of having worked there until 2011.  The Veteran has reported he was able to maintain this employment because he did not feel stress there.  In 2006, the Veteran provided income information from working at the funeral home and at a sightseeing tour company and his treatment records show he reported working for friend driving tour buses.  He also did this in 2007, although the income information from the funeral home was a mere $100, which again is inconsistent with his reports of his working there part-time as this would appear to be wages for only a day based on what he reported to SSA as his wages from this employer. It is not clear why he discontinued driving tour buses for his friend's company.  
The Veteran was examined twice during this period of time for his PTSD but was not actually diagnosed to have PTSD.  At his initial VA examination in June 2004, the Veteran's only reported PTSD symptom was experiencing memories of Vietnam.  Otherwise he reported a history of panic attacks but denied any other symptoms.  He essentially denied having any other symptoms.  A GAF score of 65 was assigned consistent with mild symptoms.  At his next VA examination in December 2005, he went completely the opposite way and over-endorsed or exaggerated his symptoms as confirmed by an invalid profile on the Minnesota Multiphasic Personality Inventory-2 (MMPI-2) test that was administered.  The examiner stated it was like he was rather hesitant to report the absence of symptoms.  Thus, he endorsed symptoms of sleeping difficulties, difficulty remembering things, frightening memories, somnambulism, stress/anxiety/panic attacks (most likely to occur when he hears bad news), hesitance to be out in public around crowds (not enjoyable to him), financial stresses, depressed mood, passive suicidal thoughts without intent or plan (most recent four days before the examination) and inability to maintain steady employment (reported leaving Federal Express after three months secondary to his doctor telling him he needed to slow down and Hertz after six months because of the stress of the job).  However, he did not report persistent avoidance and he did not report any difficulties with relationships, either work-related or familial/social.  Even though the MMPI-2 indicated that the Veteran was exaggerating or over-reporting his symptoms, the VA examiner assigned a GAF score of 55 consistent with moderate symptoms or moderate impairment of social, occupational or school functioning.  Notably this was the only GAF score in the 50s assigned during this portion of the rating period and, therefore, it alone does not support assigning a 50 percent disability rating as symptoms of mental disorders have a strong tendency to wax and wane over time.  Therefore, disability evaluations should be assigned based on the overall evidentiary record showing the severity of the disability rather than an examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126 (a).

Based on the foregoing, the Board finds the Veteran's disability picture prior to August 24, 2007 was most consistent with the current 30 percent disability rating assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

Increase to 50 Percent

However, in August 2007, the treatment records show the Veteran's symptoms worsened.  At that time, he came in for his regular Psychiatry follow up appointment complaining of not doing well since his last visit with an increase in nightmares, having a lot of anxiety during the daytime and poor sleep at night due to the nightmares.  His GAF score was reduced to 55.  In comparison, treatment records from the year before show he reported having no nightmares or flashbacks regarding Vietnam and he was less depressed and less irritable.  

In December 2007 the Veteran was reassessed and it was noted he was sleeping only three to four hours a night, had anhedonia, decreased energy, occasional crying spells, nightmares, flashbacks, depressed mood and constricted affect, although he denied problems with his appetite or concentration and denied suicidal or homicidal ideations.  A GAF of 50 was assigned.  His VA psychiatric treatment records have since essentially carried GAF scores in the 50s although at times they have momentarily gone up into the 60s.  (The Board notes that this was until the VA changed to using the DSM-5 effective October 1, 2013, as the DSM-5 does not utilize GAF scores anymore and, therefore, from that point on, no GAF scores are shown in the VA psychiatric treatment records.)  

A November 2008 Psychology consultation note shows the Veteran continued to endorse symptoms of low mood, irritability, anhedonia, low energy, rumination, anxiety, excessive worry, sleep problems, nightmares nightly, flashbacks and panic symptoms.  However, he denied current suicidal ideation (although he reported having regular dreams of ways to kill himself).  It was noted he had been married for a second time for 13 years, which marriage he described as "very satisfying."  He endorsed having a good relationship with his three children and strong family support speaking with his children and grandchildren daily.  He also endorsed social support from his six siblings and five "very close" friends.  He reported being active in church and receiving support from congregation members.  Occupationally, he reported he was currently employed as a baggage handler at the local airport working four days a week, five to six hours per day.  He had two years of college education.  Mental status examination was essentially within normal limits except for his mood being mildly dysphoric with congruent affect.  The impression was that he appeared quite concerned about financial issues and with acquiring a diagnosis of PTSD, and he seemed to ruminate on financial issues, which likely contributed to his anxious and depressed mood.  It was noted that symptom reporting was inconsistent (e.g., he endorsed hearing voices but then later denied it).  He stated that if his C&P appeal did not go favorably he would "become depressed again."  It was stated that it is "possible that patient is over reporting post traumatic symptoms."  The assessment was Depressive Disorder, not otherwise specified, and a GAF score of 55 was assigned.

As previously mentioned, GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV.  

Consequently, the Board finds that the 50 percent assigned previously by the RO effective January 27, 2012, is actually warranted effective August 24, 2007, the date of the first treatment record showing the permanent worsening in the Veteran's service-connected PTSD as evidenced by an increase in his PTSD symptoms and the permanent reduction in his GAF score into the moderate range.

The Board finds, however, that a higher disability rating of 70 percent or higher is not warranted, at least not until the Veteran's November 2016 VA examination.  This finding is supported by the fact that the Veteran's GAF scores never went below 50.  Although 50 is reflective of serious symptoms on the GAF scale, it is at the top of that scale indicating that it is the least in severity of those considered in the scale from 41 to 50 and, therefore, more consistent with moderately serious symptoms.  Furthermore, the evidence fails to demonstrate the Veteran had such symptoms as suicidal ideation or severe obsessional rituals; nor does it show he had problems consistent with frequent shoplifting.  It also shows the Veteran's report that he had good relationships and especially that he reported having "close friends."  There is no evidence that the Veteran had symptoms such as, or similar to, speech that is intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting his ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships.  

The evidence shows that his mood was mostly dysphoric (rather than depressed) and affect at times was constricted.  He was oriented to person, place, date and situation.  His thoughts were logical and goal directed.  His judgment and insight were not impaired.  H his speech was normal.  His memory was intact.  

The Board acknowledges that the VA examiners in January 2012 and March 2013 stated that one of the Veteran's symptoms was that he had difficulty in adapting to stressful circumstances, which is a criterion for a 70 percent disability rating.  However, the Board finds that that alone is not sufficient to warrant a 70 percent disability rating as those examiners clearly did not believe that this symptom alone arose to such a severity as it impacted the Veteran's occupational and social impairment significantly in that they opined that his PTSD overall only caused occupational and social impairment with reduced reliability and productivity, which is consistent with the criteria for a 50 percent disability rating.  

Furthermore, as for "keeping a job" as listed in the GAF scale, although the Veteran has reported difficulty maintaining a job due to "stress" and he has not worked a full-time job since his retirement at the beginning of 2003, there is either insufficient or inconsistent evidence as to whether this is in fact due to his service-connected PTSD.  The Veteran has given inconsistent reports as to whether it was "stress" related to work versus his PTSD that has caused him to leave jobs, compared to reporting stress-related physical health issues being the cause of his having to leave jobs.  See March 2013 VA examination report and November 2016 examination report.  In addition, at least with regards to the ending of his employment with the airline in October 2011, his reports of having to leave due to mental stress is inconsistent with his report seen in his VA psychiatric treatment records that he was terminated due to allegations of impermissible actions (i.e., soliciting tips).  In addition, the March 2013 VA examiner specifically opined that the Veteran's PTSD only reduced his reliability and productivity making it more difficult for him to obtain and retain employment and, although it likely precluded employment in some settings, it did not preclude employment in all settings.  Rather, the examiner stated that, per the Veteran's report, his primary care physician has advised him that his health status declines significantly with work-related stress and this has driven his actions regarding employment.  The VA treatment records do not demonstrate that the Veteran's treating mental health providers have expressed an opinion as to his working except to encourage him in his occupational endeavors and also to find a new job after his termination in October 2011 when he complained of being bored and stated that work was an outlet for activity for him and he missed it.  

Consequently, based upon the evidence of record, the Board finds that the Veteran's disability picture from August 24, 2007 until November 1, 2016 was most consistent with the criteria for a 50 percent disability rating, but no higher.

Increase to 70 Percent

In November 2016, the Veteran was re-examined for his PTSD.  As a result of the VA examination, the examiner opined that the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  The examiner noted that Veteran's symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  (The Board notes the only differences from the prior examination in March 2013 are the addition of depressed mood and suspiciousness and the lack of panic attacks more than one per week.)  Based upon the VA examiner's opinion, the Board finds that a 70 percent disability rating is warranted as of November 2, 2016, the date of this examination.  

However, the Board does not find that the evidence demonstrates the Veteran has total occupational and social impairment due to his PTSD and, therefore, a 100 percent disability rating is not warranted.  According to the VA examiner, the Veteran described maintaining regular contact and "an awesome relationship" with his siblings, reported maintaining regular contact and a good relationship with his son, described having adequate relationships with his grandchildren, and having two or three friends with whom he maintains daily contact and also having some additional "associates."  Consequently, he is still able to establish and maintain relationships and, therefore, does not have total social impairment.  

In addition, regarding occupational functioning, the examiner found that the overall picture gleaned from the Veteran's self-report in combination with the available records (despite the inconsistencies at times between the two) supports that the Veteran's occupational functioning as having been impaired by his mental health condition and that he has continued to have difficulty adapting to stressful work environments.  However, she did not opine that the Veteran was unable to work at all due to his service-connected PTSD and, in estimating the impairment in his abilities relevant to occupational functioning, she opined that he would have no more than a moderate impairment in interpersonal relatedness and motivation and drive; mild to moderate impairment in attention, concentration and memory; and severe impairment only in adaptability and stress tolerance.  However, none of these impairments would preclude functioning.  Rather, they would cause limitations in functioning - the more severe the impairment, the more serious the limitation.  Thus, a mild impairment would only cause slight limitation but still allow the Veteran to generally function well, while a moderate impairment would impair him more but still allow him to function satisfactorily.  A severe impairment would cause serious limitation but still not preclude functioning.  

More significantly, the Board notes that the Veteran's VA psychiatric treatment notes show that the Veteran continues to work despite his report at this VA examination.  In January 2013, the Veteran started his first home business selling gourmet coffee and the treatment records indicate that this business did well (in August 2013 he reported buying a brand new SUV paying half the purchase price with cash from the profits of this business).  Reportedly in July 2015, he dropped the coffee business and started a new home business with a startup company selling skin care and nutritional supplements (in September 2015, he told his treating mental health provider that his goal was to become "rich and enjoy life").  He quickly began advancing in this company and made Gold level by December 2015.  Again, his reports in the treatment records indicate his business was doing well and advancing.  

The Board acknowledges the Veteran's report at the VA examination that he had not been involved in the business for a few months because of his right hand issues and awaiting surgery for that and that the business was not doing well.  However, the reports in the VA treatment records are not consistent with this report.  Rather the treatment records showed that, at the end of August 2016, he reported being frustrated because his business had slacked off during that month, but that he expected it to pick up.  At the end of November 2016 in follow up with his psychiatrist, he reported his "business is going well."  

In addition, these records show that, in March 2016, he reported that he and his wife opened an online "e-store" that he enjoyed working on and he felt would be successful.  This was neither reported at the VA examination nor has the Veteran provided any information regarding this to VA.  Thus, it is unclear whether this is an extension of the business he already had or is a new business venture.  

Based on this evidence, however, the Board finds that it is clear that the Veteran is not totally occupationally impaired due to his service-connected PTSD as he has clearly been able to successfully operate multiple businesses since 2013.  Consequently, the Board finds that, as of November 2, 2016, the Veteran's disability picture is consistent with no more than a 70 percent disability rating. 

TDIU

Finally, via an April 2012 submission from the his attorney, the Veteran raised the issue that he is unable to work due to his service-connected PTSD.  In support of his claim, he submitted a form entitled "Medical Opinion Re: Ability to Do Work-Related Activities (Mental)" completed by his private primary care physician.  

The Court has held that total disability rating due to individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Consequently, the Board must address whether a TDIU is warranted solely due to the Veteran's service-connected PTSD.  In doing so, the Board acknowledges that the Veteran has already been awarded a traditional TDIU effective in April 2012; however, as previously mentioned, that was granted based on other service-connected disabilities and, therefore, does not preclude the Board from considering TDIU solely related to the Veteran's PTSD for the entire period.  

TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16. 

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied, and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378(Fed. Cir. 2001). 

After considering the evidence, the Board finds that the Veteran fails to demonstrate at any time during the appeal that the Veteran has been unable to obtain or sustain a substantially gainful occupation due solely to his service-connected PTSD.  

The evidence shows that the Veteran reported he was enrolled in college to get a degree in computer networking when he was initially examined in June 2004.  The evidence also shows he was enrolled in online courses in 2006 to get an Associate's degree.  It is noted in his VA treatment records that he has two years of college and, at his February 2016 Board hearing, he testified that he has a two-year Associate's degree in computer technology.  At the November 2016 VA examination, he reported that he was enrolled in college from 2006 to 2008.  His SSA records indicate he testified at a hearing for an Administrative Law Judge in 2007 that he was still in college attending classes three days a week.  He has reported that he excelled in school, was on the college president's lists for his academic performance, and graduated with a 3.8 out of 4.0 grade-point average.  

Occupationally, the evidence shows that the Veteran retired from his job at the United States Postal Service (USPS) in January 2003 after 17 years of service initially as a tractor trailer driver and then as a supervisor.  Although his retirement was a normal one (he was denied disability), he in fact never returned to work at the USPS after the May 2002 onset of his mental health issues.  However, it is clear from letters in the claims file from his treating licensed clinical social worker (LCSW) to his employer in March 2003 and February 2004 and to VA Vocational Rehabilitation in January 2004 that the Veteran was merely considered unemployable for working at the USPS but not anywhere else at that time.  In fact, his LCSW recommended him for employment, except for at the USPS, to VA Vocational Rehabilitation in January 2004 (just two months before he filed his claim for service connection for PTSD), stating the Veteran possessed a pleasant affect, stable mood, intact memory and good concentration.  Thus, it is clear that, at the time the Veteran filed his claim for service connection in March 2004, he was considered to be able to obtain and sustain a substantial gainful occupation except for at his last employer.  

Since his retirement from the USPS, the record demonstrates that the Veteran has held a variety of part-time jobs, including at Federal Express, as a dispatcher at Hertz Rental Car, driving a tour bus, repairing computers, at a funeral home, as an airport baggage handler, driving an airport employee shuttle bus, as an airline customer representative/gate agent and as a self-employed business owner selling and distributing organic coffee and skin care and nutrition products.  He claims that he has not been able to work full-time or to hold a job for very long because of "stress" on the job and his physician even advised him to stop working at times due to this.  In addition, at his Board hearing in February 2016, the Veteran contended that, even if he was employed, such employment was marginal.  However, the Board finds the record contains inconsistent or insufficient evidence to support such a contentions.  

The Board acknowledges that the Veteran has not worked full-time since his retirement from the USPS.  However, the reasons for that are not apparent from the record.  As stated above, the Veteran was clearly released by his LCSW in early 2004 to return to full-time employment except for at the USPS.  It appears from the income records he provided that, at the end of 2003, he was employed at Federal Express but he has indicated that was merely part-time employment and it only lasted a short period of time (although the amount of money he made does not appear to coincide with the 30 days he recently reported working at this position, although the 3 months he previously reported does seem more consistent).  Moreover, although he previously made vague statements about leaving this job due to "stress," at the November 2016 VA examination, he actually reported he resigned out of concern for physical health problems (essentially colds/flu due to wintertime weather exposure).  As this examination was conducted with the goal of getting a detailed account of the Veteran's occupational history in mind, the Board finds this account to be more probative than prior accounts where the Veteran was merely making a vague generalized statement of all previously employment.  Thus, the Board finds that the discontinuance of this employment had nothing to do with the Veteran's PTSD.  Moreover, the Veteran has not established that he was only working part-time at Federal Express because of his PTSD.  Rather, he reported at the November 2016 VA examination that he worked part-time because he was attending college (although he got his years mixed up but his report of being in college at the June 2004 VA examination would be consistent with that report).   

The Veteran also has reported having worked as a dispatcher for Hertz Rental Car for six months and having left that job because of "stress."  The Board acknowledges that there is a November 2004 private primary care physician's treatment note that indicates the Veteran stopped working as a result of him experiencing anxiety and stress and that he reported he felt much better when he is in a very low stress environment.  Given that the Veteran provided a W-2 form showing he worked at Hertz in 2004 and not beyond and he did not report working for Hertz at the June 2004 VA examination, the Board finds it is probable that he was referring to this job in the November 2004 treatment note.  To that extent, the Board finds the Veteran's report of having left his position at Hertz due to "stress" credible.  However, the Veteran has also reported that his private physician told him to leave this job saying "I'm telling you for the last time - either you walk out of there or we're going to roll you out."   See November 2016 VA examination.  There is nothing in the Veteran's physician's treatment records, however, to indicate this.  In fact, the Veteran had previously seen his private physician in July for an upper respiratory infection and there is no mention in the two notes that month for that problem that the Veteran was working, much less that he was having additional anxiety and stress related thereto.  Consequently, the Board finds no probative value in the Veteran's report that he quit Hertz due to instructions from his private physician as such is not supported by said physician's records.  

He has also reported as early as the June 2004 VA examination that he had been working in a funeral home part-time that was owned by "family friends" at which he had worked before going into the service and had worked at after.  However, at the November 2016 VA examination, he actually reported the funeral home was a family-run business and that he worked part-time there for a total of 56 years retiring completely in 2011.  He noted that he had been able to successfully maintain employment with the funeral home for over 50 years as "that was not stressful" work.  Thus, by his own words, so long as the work is "not stressful," he would be able to "successfully maintain employment."  

In all, the Veteran's earned income in 2004 totaled $13,691, which is well above the poverty income level for that year.  The Board acknowledges that, except for 2009 when his earned income almost equaled the poverty income level (a mere $348 short), the remainder of the years, the Veteran's earned income as shown on the income forms provided to VA did  not rise near to the poverty income level.  However, the Veteran's actual earned income is not known because the evidence clearly show the Veteran reporting he worked at jobs for which he has provided not income forms, e.g., at repairing computers in 2010 and for the funeral home until 2011 (for which no income forms were provided in 2005 and 2008 through 2011 and only nominal income in 2007).  Therefore, it can only be concluded that he was being paid cash for these jobs, which income he has not reported.  Moreover, the Veteran has been self-employed since January 2013 and has not provided any information regarding his income from these business, except for a couple of W-2s that, as explained below, the Board does not find to constitute the full extent of his income from that business for those years.

In addition, the Board notes that there are indications in the record of other reasons why the Veteran may not have worked a full-time job.  He retired at the age of 56 from the USPS.  Thus, the Veteran's earned income was not his only income he was received during these years.  He was also receiving retirement benefits from his employment at the USPS.  Also, in 2008, he began receiving early Social Security retirement benefits at the age of 62.  Therefore, he was not wholly dependent upon working a full-time job to cover his financial obligations.  Rather, there are indications in the record that he worked because it kept him busy in addition to helping him meet some of his financial burdens.  Moreover, the Board notes that, after 2008, the Veteran had a tax incentive not to earn above a certain level of income as doing so would have triggered his Social Security benefits to become taxable.  These are just some of the reasons why the Veteran may have chosen to work only part-time jobs instead of working full-time.  

In addition, the Veteran filed multiple claims for disability benefits with the Social Security Administration (SSA), although those claims were denied despite his being found to have some difficulty in maintaining attention , concentration, persistence and pace, in the ability to interact appropriately with the general public, respond to criticism and be able to be around others without behavioral extremes and be able to adapt to changes in setting.  See September 2005 Mental Residual Functional Capacity Assessment.  In fact, he appealed the 2005 denial up to an Administrative Law Judge who rendered a decision denying his claim in July 2007 finding that the Veteran had substantial gainful work activity during 2004, 2005 and 2006, which was inconsistent with his alleged disabling medical problems since May 2002.  The ALJ also found that the only severe impairment he had was degenerative lumbar disc disease determining that the Veteran's mental impairment did not cause more than minimal limitation in his ability to perform basic mental work activities and, therefore, was non-severe.  The ALJ also found that the Veteran's reported activities, particularly his work activity and his superior performance in college classes (of which he testified at his hearing that he went to college three days per week and reported on examination that he was on the college president's list for his academic performance), were hardly reflective of a chronic incapacitating degrees of depression anxiety or any other mental symptoms.  In 2012, the Veteran again filed for disability benefits and was denied based upon his discontinuance of employment in 2011 claiming an onset of a worsening of his disabilities in 2008.  The fact that SSA has denied the Veteran disability benefits despite acknowledging he has some limitations due to his mental health disability clearly speaks to the fact that the Veteran's service-connected PTSD is not of such severity as to prevent him for obtaining and sustaining a substantially gainful occupation.  

Finally, the Board notes the type of some of the positions that the Veteran has held since he retired, especially as a tour bus driver, a shuttle bus driver and a gate agent.  There are even notations that the Veteran took side jobs as a shuttle bus driver.  These positions would put the Veteran in direct contact with the public, which the Board finds to be significant given the Veteran's disability upon which his claim is based.  The severity of PTSD the Veteran is contending he has is inconsistent with his reports of being able to sustain employment for any period of time in a position where he has to have direct contact with the general public, especially the position of gate agent.  Yet, the evidence shows the Veteran held that position for approximately one year.  More significantly, at the March 2013 VA examination, the Veteran stated that he really enjoyed that job, that he likes people, and he gave an example of how he was able to deescalate disgruntled and angry customers quite well.  Such statements are simply inconsistent with someone whose PTSD is so severely disabling as to prevent them from being able to be employed.  Furthermore, his statement at this examination that he did not have problems at work but struggled with significant stress upon returning home each day is completely inconsistent with his private primary care physician's medical opinion as to his functional abilities.  It is clear that the Veteran had difficulty adapting to stressful circumstances, but clearly he was able to find employment at which he was able to function  satisfactorily such as at the funeral home and at the jobs as a gate agent and a bus driver, at least on a part-time basis simultaneously (meaning he was working all these jobs at the same time according to the record).  It is unknown whether the Veteran would have been able to handle one of these jobs on a full-time basis because he never tried.  

The Board acknowledges the favorable evidence submitted by the Veteran in support of his claim including the May 2013 treatment note from his private primary care physician and the April 2012 form entitled "Medical Opinion Re: Ability to Do Work-Related Activities (Mental)" also completed by his private primary care physician.  However, after considering it against the other evidence of record, the Board does not find it consistent with the Veteran's mental health treatment records.  The Board notes that, although the Veteran continued to go to his private primary care physician for treatment of his physical ailments, his mental health treatment had been provided by VA since 2006, including the prescribing of all his mental health medications.  Up until October 2011, the Veteran was employed at two part-time jobs for the same airline - as an employee shuttle bus driver and as a customer service representative/gate agent.  His VA mental health treatment records demonstrate that he enjoyed his work at the airline and his mood over the year prior to his termination from this employment was no more than mildly depressed with only minimal reports of other symptoms such as sleep problems, anxiety, nightmares or startle response.  Furthermore, his findings are inconsistent with the findings made on VA examination in January 2012 and March 2013, which were both conducted by VA psychologists.  Both VA examiners found the Veteran's PTSD was productive of no more than occupational and social impairment with reduced reliability and productivity.  Furthermore, the March 2013 VA examiner specifically opined that the Veteran's PTSD could make it more difficult to obtain/retain employment, and likely preclude employment in some settings, but it does not indicate that he is unable to obtain and follow a substantially gainful occupation.  Thus, as previously indicated by the Veteran's treating LCSW in 2004, he would not be able to return to work at the USPS because of the mental health issues caused by the work environment there, but that he was clearly not precluded from employment elsewhere and was actually recommended for employment to VA Vocational Rehabilitation.  Likewise, the Veteran has reported he has no problems in an environment that is less stressful or stress-free, such as at the funeral home, and, thus, he can maintain employment in such an environment.  It appears the Veteran was able to maintain employment even in a somewhat stressful environment as a gate agent at the airline he worked for given his report at the March 2013 VA examination that he enjoyed his job and was able to deescalate disgruntled or angry customers quite well, but struggled with significant upon returning home in the evening.  He also reported that he did not have any attitude or mood problems that got in his way at work, but that it was his physical difficulties that were the problem and that caused his physician to tell him he could either quit work or they would "roll (him) out" of work secondary to stress-related health problems.  

Furthermore, even after the Veteran's termination in October 2011 (which clearly was not related to his service-connected PTSD), his treating VA therapist encouraged him to look for new part-time employment and he advised that he was already looking at other airlines.  He reported that working gave him an outlet for activity and he missed it and was bored without it.  See December 15 2001 Psychiatry note.  While he waited to get a new job, he increased his recreational activities (went bowling more often, enrolled in a golf class at the local college, and decided to use a spa membership he had neglected).  

However, it appears the Veteran eventually found what works best for him, which is being self-employed as, since January 2013, he has reported running his own business - first an organic coffee business until July 2015 and then switching to a business selling skin care and nutrition products.  It is not clear how much time the Veteran has spent each week working at these businesses.  However, by his report as seen in his mental health treatment records, they have done well and he has generally been happy with how they have done.  In August 2013, he reported having purchased a brand new SUV and paying half of cost in cash from the profits of his business.  The income forms he provided showed he received W-2s from the coffee business in 2013 and 2014, but their only for small amounts (nothing that would equal half the price of a brand new SUV) and, therefore, it would appear that the W-2s provided are not a true reflection of the Veteran's income from that business for those years.  He has reported that he receives a 1099 from his current business selling skin care and nutrition products, but he has not provided any such information.  He reported at the November 2016 VA examination that he has not made enough to receive a 1099 but that statement appears inconsistent with the reports in his mental health treatment records at the end of 2015 that he was rising through the levels of the company and had gone from the Bronze level to the Gold level in just three months (one would assume such levels were based, at least in part, upon sales).  Moreover, the Veteran's report that he was taking a hiatus from the business because of his right hand issues does not appear consistent with what is seen in the treatment records as they show he complained of how bad his sales dropped off at the end of August and then reported two weeks later in September that he was taking care of things in his business so that he would be working with people who were only really serious about working with him.  In November 2016 (28 days after the VA examination), he reported his business was going well again in contrast to the negative report given at the VA examination.

Furthermore, although the November 2016 VA examiner also found that the Veteran had serious impairment in adaptability and stress tolerance, she clearly did not find that the Veteran's PTSD has been productive of total occupational impairment and, although such an impairment may cause severe difficulty in functioning, it does not preclude functioning.  Moreover, the Veteran's other functionality is no more than mildly to moderately impaired which would cause no more than slight to more than slight limitations in functioning but would still allow the Veteran to function satisfactorily.  Thus, although she opines that the Veteran's PTSD has impaired his occupational functioning overall, the examiner did not opine that it precludes him from being able to obtain or sustain a substantially gainful occupational.  

Thus, the Board finds that entitlement to a TDIU is not warranted as the evidence of record fails to show that the Veteran is unable to obtain or maintain gainful employment due to his service-connected PTSD. 

Conclusion

Therefore, after considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that a disability rating higher than 30 percent is warranted for the Veteran's service-connected PTSD prior to August 27, 2007.  However, a 50 percent disability rating, but no higher, is warranted effective August 27, 2007 until November 1, 2016; and a 70 percent disability rating, but no higher, is warranted effective November 2, 2016 and thereafter.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Veteran's claim is, therefore, granted to that extent only.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for service-connected PTSD prior to August 24, 2007 is denied.

Entitlement to an initial disability rating of 50 percent for service-connected PTSD is granted from August 27, 2007 to November 1, 2016, subject to controlling regulations governing the payment of monetary benefits.

Entitlement to a disability rating of 70 percent for service-connected PTSD is granted from November 2, 2016 and thereafter, subject to controlling regulations governing the payment of monetary benefits. 

Entitlement to a TDIU due to service-connected PTSD is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


